Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 1 of 23
Ih
seu han bof ee
File

 

UNITED STATES DISTRICT COURT 22" 10 204g
- SOUTHERN DISTRICT OF TEXAS David dB
HOUSTON DIVISION * Bradley, Clerk ef Court
UNITED STATES OF AMERICA, §
§ , .
v. §  cRIMINALNo. [4-€O4
§
ASIM LODHI and 8
NAILA LODHI §
CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION

AT ALL TIMES RELEVANT TO THIS INDICTMENT:

1. The Internal Revenue Service (“IRS”) was an agency of the United States Treasury
Department responsible for administration and enforcement of the tax laws of the United States
including collection of self-determined federal income taxes due and owing to the United States.

2. ASIM LODHI and NAILA LODHI were married to one another and were residents
of Houston, Texas, in the Southern District of Texas, who together, personally and through
others acting on their behalf, owned and operated U. 8S. LOSS PREVENTION, INC. (‘USLP”),
and VANGUARD DETECTIVE & SECURITY AGENCY, INC. (“VDSA”), both of which
corporations provided for-profit contract security services for clients in the Houston and
Dallas/Fort Worth metropolitan areas. The principal office address for both corporations was
9896 Bissonnet, Suite 305, Houston, Texas, 77036 with some business also being conducted at
or through addresses: 7015 Gulf Freeway, Suite 213, Houston, Texas 77087; 6500 N. Stemmons
Frwy, Suite 2070, Dallas, Texas 75247; 8810 Hollow Banks Lane, Houston, Texas 77095; 6006

Carmel Cove Court, Houston, Texas 77041 and 2626 South Loop #628, Houston, Texas 77054.
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 2 of 23

3. Under applicable tax law, USLP was a for-profit corporation that was required to pay
federal income taxes on its profits by filing a Form 1120—U. S. Income Tax Return for a
Corporation that reported revenue, expenses, taxable income and the tax due and owing on that
taxable income. VDSA, however, was a for-profit, but non-taxable, “S” corporation that filed a
Form 1120S—U. S. Income Tax Return for an S Corporation in which it reported its revenue,
expenses, and taxable income both to the IRS and to its shareholders who, in turn, included that
information in their own personal income tax returns (Forms 1040 — U.S. Individual Income Tax
Returns) and paid any taxes due and owing on the resulting aggregate taxable income.

4. Based upon information provided by ASIM LODHI and NAILA LODHI, a Certified
Public Accountant and associates practicing in Cypress, Texas (the “Cypress CPA”) and
performing contract accounting services, prepared sales tax returns filed for USLP and VDSA
with the State of Texas, and prepared federal income tax returns filed with the IRS for USLP,

VDSA, and ASIM LODHI and his wife for tax years 2008 through 2011 as summarized below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Indicated Indicated Reported Gross Reported Loans Reported Taxable | Reported Tax
Tax Return Filing Date | Signature(s) | Receipts or Sales _| From Shareholders | Income or (Loss) | Due and Owing
USLP 2008 02-04-2010 | [Blank] $891,949 | Beg: $ 179,474 ($ 253,593) 0
Form 1120 End: $ 438,840

VDSA 2008 | 09-15-2009 | Shekhani, $108,589 | Beg: [Blank] ( $55,766) N/A
Form 11208 President End: [Blank]

Lodhi 2008 Asim Lodhi N/A | Not Applicable 0 ($ 1,582)
Form 1040 Naila Lodhi Refund
USLP 2009 08-31-2010 | Naila $375,860 | Beg: $ 438,840 ($408,752) 0
Form 1120 Lodhi,CFO End: $ 810,608

VDSA 2009 | 08-31-2010 | Naila $127,332 | Beg: [Blank] ($171,263) N/A
Form 11208 Lodhi,CFO End: [Blank]

Lodhi 2009 Asim Lodhi N/A | Not Applicable 0 ($ 4,140)
Form 1040 Naila Lodhi Refund
USLP 2010 09-15-2011 | [Blank] $291,593 | Beg: $ 810,608 ($399,671) 0
Form 1120 End: $1,197,564

VDSA 2010 | 09-15-2011 | [Blank] $452,383 | Beg: [Blank] ($233,470) N/A
Form 1120S End: $ 423,823

Lodhi 2010 Asim Lodhi N/A | Not Applicable 0 ($ 947)
Form 1040 Naila Lodhi Refund
USLP 2011 09-17-2012 | [Blank] $302,314 | Beg: $1,197,564 ($327,528) 0
Form 1120 End: $1,503,306

VDSA 2011 [Blank] $373,212 | Beg: $ 423,823 ($150,797) N/A
Form 1120S End: §$ 554,170

 

 
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 3 of 23

5. During 2008 through 2011, ASIM LODHI and NAILA LODHI maintained bank
accounts for USLP (“the USLP accounts”) at Bank of America N. A., a federally-insured
financial institution with branches located throughout the Houston metropolitan area.

6. USLP client fee checks in the following approximate amounts were deposited into
the USLP bank accounts at Bank of America N. A. during the following years and reported as
taxable “Gross Receipts or Sales” in federal income tax returns filed with the IRS (USLP Forms

1120—U. S. Corporation Income Tax Returns, Line 1a):

Year 2008 2009 2010 2011 Total
Amount $ 891,949. $ 375,860. $ 291,593. $ 302,314. $1,861,716.

 

 

 

 

 

 

 

 

 

7. During 2008 through 2011, ASIM LODHI and NAILA LODHI maintained bank
accounts for VDSA (“the VDSA accounts”) at JPMorgan Chase N.A., a federally insured
financial institution with branch locations throughout the Houston metropolitan area.

8. Client fee checks in the following approximate amounts deposited into the VDSA
bank accounts at JPMorgan Chase Bank N. A. during the following years were reported as
“Gross Receipts or Sales” in federal income tax returns filed with the IRS (VDSA Forms

1120S—U. S. Corporation Income Tax Returns for an S Corporation, Line 1a):

Year 2008 2009 2010 2011 Total
Amount $ 108,589. $ 127,332. $ 452,383. $ 373,212. $1,061,516.

 

 

 

9. ZOFNIK, INC. d/b/a Chevron Mini Stop at 24930 Aldine Westfield, Spring, Texas
77373 provided check cashing services to ASIM LODHI and NAILA LODHI for a fee of
approximately one and one-quarter percent (1.25%) through a banking relationship with Wallis
State Bank, a federally insured financial institution headquartered in Wallis, Texas with branch

locations in the Houston metropolitan area and elsewhere in the State of Texas.
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD_ Page 4 of 23

10. NANAK TRADING, INC. d/b/a Mini Mart #9 at 23240 Highway 290 West,
Cypress, Texas, provided check cashing services to ASIM LODHI and NAILA LODHI for a fee
of approximately one-half percent (1/2%) through a banking relationship with Wallis State Bank,
a federally insured financial institution headquartered in Wallis, Texas with branch locations in
the Houston metropolitan area and elsewhere in the State of Texas.

11. ZOFNIK, INC. cashed and then deposited for collection by and through Wallis
National Bank during the following years client fee checks made payable to USLP and VDSA in

the following approximate aggregate amounts:

 

 

 

Year 2008 2009 2010 2011 Total

USLP .00 476,828.63 639,757.88 297,235.96 1,413,822.47

VDSA 00 155,903.29 ~ 462,555.34 189,220.63 807,679.26
Total .00 632,731.92 1,102,313.22 486,456.59 2,221,501.73

 

At 1.25%, these transactions generated check cashing fees estimated at approximately $27,769.
12. NANAK TRADING, INC. cashed and then deposited for collection by and through
Wallis National Bank during the following years client fee checks made payable to USLP and

VDSA in the following approximate aggregate amounts:

 

Year 2008 2009 2010 2011 Total
USLP 356,213.45 132,390.43 .00 405,855.24 894,459.12
VDSA 18,569.02 96,719.57 00 331,423.96 446,712.55

 

 

 

374,782.47 229,110.00 .00 737,279.20 1,341,171.67

 

These transactions generated (1/2 %) check cashing fees totaling approximately $6,706.

13. ZOFNIK, INC. and NANAK TRADING, INC. (‘the Check Cashing Services”)
together cashed and then deposited for collection by and through Wallis National Bank during
the following years client fee checks made payable to USLP and VDSA in the following

approximate aggregate amounts that were not reported as taxable client fees (“Gross Receipts or
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 5 of 23

Sales”) in federal income tax returns filed with the IRS:

 

 

Year 2008 2009 2010 2011 Total

USLP 356,213.45 $ 609,219.06 $ 639,757.88 $ 703,091.20  $2,308,281.59

VDSA 18,569.02 $252,622.86 $ 462,555.34 $ 520,644.59 $1,254,391.81
Total 374,782.47 $ 861,841.92 $1,102,313.22  $1,223,735.79 $3,562,673.40

 

14. Proceeds of USLP and VDSA client fee checks cashed by ZOFNIK, INC. and
NANAK TRADING, INC. were deposited to the USLP and VDSA bank accounts during the
following years in the following approximate amounts, and based upon information provided to
the Cypress CPA by ASIM LODHI and NAJLA LODHI, these deposits were accounted for in the
books, records and federal income tax returns of USLP and VDSA as non-taxable “shareholder
loans,” supposedly but not actually, borrowed by ASIM LODHI and NAILA LODHI from other

sources rather than accurately and truthfully as taxable client fees (“Gross Receipts or Sales’):

 

Year 2008 2009 2010 2011 Total
USLP Accounts $296,135. $ 399,935. $ 466,745. $ 262,393. $1,425,208.
VDSA Accounts $ 31,722. $ 172,493. $ 215,834. $ 131,002. $ 551,051.

 

 

$ 327,857. $ 572,428. $ 682,579. $ 393,395. $1,976,259.

 

15. When they became aware that that they were under IRS investigation for diverting
and concealing USLP and VDSA client fees from their tax return preparers, for not reporting
those proceeds to the IRS, and for evading taxes due and owing thereon, ASIM LODHI and
NAILA LODHI hired successor CPAs (the “Successor CPAs’) to prepare and submit to the IRS
“amended” tax returns to “reclassify” as “Gross Receipts and Sales” the bank deposits previously
reported to the IRS as non-taxable shareholder loans to USLP and VDSA; those amended tax
returns were presented to the IRS on July 16, 2013 in an effort to bring the IRS investigation to a
conclusion without ASIM LODHI and NAILA LODHI having to disclose to the Cypress CPA, to

the Successor CPAs and to the IRS the proceeds of USLP and VDSA client fee checks of
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD_ Page 6 of 23

approximately $1,114,220.20 summarized below that been cashed but not deposited and reported
either as “Gross Receipts or Sales” or as Shareholder Loans in tax returns prepared by both the

Cypress CPA and the Successor CPAs and filed with and presented to the IRS:

 

Year 2008 2009* 2010 2011 Total
Checks Cashed $ 374,782.47 $ 861,841.92 $1,102,313.22 $1,223,735.79 $3,562,673.40
USLP/VDSA

“Loan” Deposits ($ 327,857.) ($ 572,428.) ($ 682,579.) ($_ 393,395.) ($1,976,249. _)
Difference $ 46,925.47 $ 289,413.92 $ 419,734.22 $ 830,340.79 $1,586,414.40

 

 

Personal Deposits Disclosed to Successor CPAs ($ 472,194.)

Approximate Diverted Income concealed from and not disclosed
to Cypress/Successor CPAs and IRS: $1,114,220.40

 

 

 

16. By using check cashing services in the clandestine diversion and _ personal
consumption of “gross receipts or sales” from/to USLP and VDSA clients and concealing that
clandestine diversion from two different tax return preparers who prepared, filed and presented
consequentially materially false tax returns to the IRS on their behalf, ASIM LODHI AND
NAILA LODHI under-reported income and evaded substantial federal income taxes due and
owing on the diverted income earned by themselves and by and through USLP and VDSA for tax
years 2008 through 2011.

COUNT ONE
(26 U.S.C. Section 7201 - Tax Evasion)

17. From on or about January 1, 2008 and continuing through on or about November 18,
2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt

to evade and defeat income tax due and owing to the United States of America individually and
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD_ Page 7 of 23

jointly by themselves derivatively from the operation of VDSA and USLP for the calendar year

2008 by committing the following affirmative acts, among others:

(1)

(2)

(3)

(4)

(5)

Diverting and withholding from the VDSA bank accounts and account statements,
client fee checks made payable to VDSA the proceeds of which were reportable to
the State of Texas as taxable sales and reportable to the IRS as “Gross Receipts or
Sales” (the “Diverted Checks’);

Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;
Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the
VDSA accounts by ASIM LODHI and NAILA LODHI to pay wages and other
business expenses of VDSA;

Filing, and causing to be filed, with the IRS a false 2008 U.S. Income Tax Return
for an S Corporation--Forms 1120S for VDSA that did not report as Gross Sales
and Revenue the proceeds of client fee checks that ASIM LODHI and NAILA
LODHI diverted from the VDSA bank accounts and account statements and
concealed from and misrepresented to the Cypress CPA as preparer of such tax
return(s);

Causing to be filed with the IRS a 2008 U.S. Individual Income Tax Return—Form

1040 that did not include and report substantial and material flow-through “S
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 8 of 23

(6)

(7)

(8)

(9)

Corporation” income and expenses of VDSA and taxes due and owing thereon;
Causing to be filed with the IRS a 2008 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material dividend income from
USLP as funds diverted and received directly from clients rather than by and
through sales and income reported in tax returns filed by and for USLP, and by and
through payments and distributions by, through, and from USLP;

Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;

Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2008 U.S. Income Tax Return for an S Corporation--Form
1120S for VDSA that did not report as Gross Sales and Revenue the proceeds of
client fee checks that had been diverted from VDSA bank accounts and account
statements and not later deposited and misrepresented to the Cypress CPA as
non-taxable loans borrowed from others;

Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2008 U.S. Individual Income Tax Return—Form 1040 that
did not include and report substantial and material flow-through “S Corporation”
income and expenses resulting from client fee checks that had been diverted from
VDSA bank accounts and account statements and not later deposited and
misrepresented to the Cypress CPA as non-taxable loans borrowed from others and

did not report the tax due and owing thereon; and
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 9 of 23

(10) During an interview in Houston, Texas with IRS investigating agents on or about
November 18, 2014, Naila Lodhi:
(i) denied taking Diverted Checks to the Check Cashing Services;
(ii) denied dealing with the Cypress CPA; and
(iii) denied communicating with the Cypress CPA by phone and fax.

In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

COUNT TWO
(26 U.S.C. Section 7201 - Tax Evasion)

18. From on or about January 1, 2009 and continuing through on or about November 18,

2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt
to evade and defeat income tax due and owing to the United States of America by USLP and
individually and jointly by themselves derivatively from the operation of USLP for the calendar
year 2009 by committing the following affirmative acts, among others:

(1) Diverting and withholding from the USLP bank accounts and account statements,
client fee checks made payable to USLP and VDSA the proceeds of which were
reportable to the State of Texas as taxable sales and reportable to the IRS as “Gross
Receipts or Sales” (the “Diverted Checks”);

(2) Secretly cashing, and causing to be cashed, the Diverted Checks through the Check

Cashing Services and concealing that diversion from the Cypress CPA;
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 10 of 23

(3)

(4)

(5)

(6)

(7)

Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the USLP
accounts by ASIM LODHI and NAILA LODHI to pay wages and other business
expenses of USLP;

Filing, and causing to be filed, with the IRS a false 2009 U.S. Corporation Income
Tax Return--Form 1120 for USLP that did not report as Gross Sales and Revenue
the proceeds of client fee checks that ASIM LODHI and NAJLA LODHI diverted
from the USLP bank accounts and account statements and concealed from and
misrepresented to the Cypress CPA in the preparation of those tax returns and in
determining taxes due, owing and payable therewith;

Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;

Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2009 U.S. Corporation Income Tax Return--Form 1120 for
USLP that did not report as Gross Sales and Revenue the proceeds of client fee
checks that had been diverted from USLP bank accounts and account statements
and not later deposited and misrepresented to the Cypress CPA non-taxable
shareholder loans borrowed from others and did not report taxes due and owing
thereon; and

During an interview in Houston, Texas with the IRS investigating agents on or

10
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 11 of 23

about November 18, 2014, Naila Lodhi:

(i) denied taking Diverted Checks to the Check Cashing Services;

(ii) denied dealing with the Cypress CPA; and

(iii) | denied communicating with the Cypress CPA by phone and fax.
In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

COUNT THREE
(26 U.S.C. Section 7201 - Tax Evasion)
19. From on or about January 1, 2009 and continuing through on or about November 18,

2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt
to evade and defeat income tax due and owing to the United States of America individually and
jointly by themselves derivatively from the operation of VDSA and USLP for the calendar year
2009 by committing the following affirmative acts, among others:

(1) Diverting and withholding from the VDSA bank accounts and account statements,
client fee checks made payable to VDSA the proceeds of which were reportable to
the State of Texas as taxable sales and reportable to the IRS as “Gross Receipts or
Sales” (the ““Diverted Checks’);

(2) Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;

(3) Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds

11
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 12 of 23

(4)

(3)

(6)

(7)

(8)

rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the
VDSA accounts by ASIM LODHI and NAILA LODHI to pay wages and other
business expenses of VDSA;

Filing, and causing to be filed, with the IRS a false 2009 U.S. Income Tax Return
for an S Corporation--Forms 1120S for VDSA that did not report as Gross Sales
and Revenue the proceeds of client fee checks that ASIM LODHI and NAILA
LODHI diverted from the VDSA bank accounts and account statements and
concealed from and misrepresented to the Cypress CPA as preparer of such tax
return(s);

Causing to be filed with the IRS a 2009 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material flow-through “S
Corporation” income and expenses of VDSA and taxes due and owing thereon;
Causing to be filed with the IRS a 2009 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material dividend income from
USLP as funds diverted and received directly from clients rather than by and
through sales and income reported in tax returns filed by and for USLP, and by and
through payments and distributions by, through, and from USLP;

Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;

Causing the Successor CPAs to prepare and present to the IRS on or about July 16,

12
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 13 of 23

2013 a false “amended” 2009 U.S. Income Tax Return for an S Corporation--Form
1120S for VDSA that did not report as Gross Sales and Revenue the proceeds of
client fee checks that had been diverted from VDSA bank accounts and account
statements and not later deposited and misrepresented to the Cypress CPA as
non-taxable loans borrowed from others;
(9) Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2009 U.S. Individual Income Tax Return—Form 1040 that
did not include and report substantial and material flow-through “S Corporation”
income and expenses resulting from client fee checks that had been diverted from
VDSA bank accounts and account statements and not later deposited and
misrepresented to the Cypress CPA as non-taxable loans borrowed from others and
did not report the tax due and owing thereon; and
(10) During an interview in Houston, Texas with IRS investigating agents on or about
November 18, 2014 Naila Lodhi:
(i) denied taking Diverted Checks to the Check Cashing Services;
(ii) | denied dealing with the Cypress CPA; and
(iii) | denied communicating with the Cypress CPA by phone and fax.

In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

13
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 14 of 23

COUNT FOUR
(26 U.S.C. Section 7201 - Tax Evasion)

20. From on or about January 1, 2010 and continuing through on or about November 18,

2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt
to evade and defeat income tax due and owing to the United States of America by USLP and
individually and jointly by themselves derivatively from the operation of USLP for the calendar
year 2010 by committing the following affirmative acts, among others:

(1) Diverting and withholding from the USLP bank accounts and account statements,
client fee checks made payable to USLP and VDSA the proceeds of which were
reportable to the State of Texas as taxable sales and reportable to the IRS as “Gross
Receipts or Sales” (the “Diverted Checks”);

(2) Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;

(3) Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the USLP

accounts by ASIM LODHI and NAILA LODHI to pay wages and other business

14
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 15 of 23

expenses of USLP;

(4) Filing, and causing to be filed, with the IRS a false 2010 U.S. Corporation Income
Tax Return--Form 1120 for USLP that did not report as Gross Sales and Revenue
the proceeds of client fee checks that ASIM LODHI and NAILA LODHI diverted
from the USLP bank accounts and account statements and concealed from and
misrepresented to the Cypress CPA in the preparation of those tax returns and in
determining taxes due, owing and payable therewith;

(5) Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;

(6) Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2010 U.S. Corporation Income Tax Return--Form 1120 for
USLP that did not report as Gross Sales and Revenue the proceeds of client fee
checks that had been diverted from USLP bank accounts and account statements
and not later deposited and misrepresented to the Cypress CPA non-taxable
shareholder loans borrowed from others and did not report taxes due and owing
thereon; and

(7) During an interview in Houston, Texas with the IRS investigating agents on or
about November 18, 2014, Natla Lodhi:

(1) denied taking Diverted Checks to the Check Cashing Services;
(ii) denied dealing with the Cypress CPA; and
(iii) | denied communicating with the Cypress CPA by phone and fax.

In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

15
Case 4:19-cr-00654 Documenti1 Filed on 09/10/19 in TXSD Page 16 of 23

COUNT FIVE
(26 U.S.C. Section 7201 - Tax Evasion)

21. From on or about January 1, 2010 and continuing through on or about November 18,
2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt
to evade and defeat income tax due and owing to the United States of America individually and
jointly by themselves derivatively from the operation of VDSA and USLP for the calendar year
2010 by committing the following affirmative acts, among others:

(1) Diverting and withholding from the VDSA bank accounts and account statements,
client fee checks made payable to VDSA the proceeds of which were reportable to
the State of Texas as taxable sales and reportable to the IRS as “Gross Receipts or
Sales” (the “Diverted Checks’’);

(2) Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;

(3) Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the
VDSA accounts by ASIM LODHI and NAILA LODHI to pay wages and other

business expenses of VDSA;

16
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 17 of 23

(4)

(5)

(6)

(7)

(8)

Filing, and causing to be filed, with the IRS a false 2010 U.S. Income Tax Return
for an S Corporation--Forms 1120S for VDSA that did not report as Gross Sales
and Revenue the proceeds of client fee checks that ASIM LODHI and NAILA
LODHI diverted from the VDSA bank accounts and account statements and
concealed from and misrepresented to the Cypress CPA as preparer of such tax
return(s);

Causing to be filed with the IRS a 2010 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material flow-through “S
Corporation” income and expenses of VDSA and taxes due and owing thereon;
Causing to be filed with the IRS a 2010 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material dividend income from
USLP as funds diverted and received directly from clients rather than by and
through sales and income reported in tax returns filed by and for USLP, and by and
through payments and distributions by, through, and from USLP;

Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;

Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2010 U.S. Income Tax Return for an S Corporation--Form
1120S for VDSA that did not report as Gross Sales and Revenue the proceeds of
client fee checks that had been diverted from VDSA bank accounts and account
statements and not later deposited and misrepresented to the Cypress CPA as

non-taxable loans borrowed from others; and

17
Case 4:19-cr-00654 Documenti Filed on 09/10/19 in TXSD Page 18 of 23

(9) Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2010 U.S. Individual Income Tax Return—Form 1040 that
did not include and report substantial and material flow-through “S Corporation”
income and expenses resulting from client fee checks that had been diverted from
VDSA bank accounts and account statements and not later deposited and
misrepresented to the Cypress CPA as non-taxable loans borrowed from others and
did not report the tax due and owing thereon; and
(10) During an interview in Houston, Texas with IRS investigating agents on or about
November 18, 2014, Naila Lodhi:
(i) denied taking Diverted Checks to the Check Cashing Services;
(ii) denied dealing with the Cypress CPA; and
(iii) | denied communicating with the Cypress CPA by phone and fax.

In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

COUNT SIX
(26 U.S.C. Section 7201 - Tax Evasion)

22. From on or about January 1, 2011 and continuing through on or about November 18,
2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt

to evade and defeat income tax due and owing to the United States of America by USLP

18
 

Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 19 of 23

individually and jointly by themselves derivatively from the operation of USLP for the calendar

year 2011 by committing the following affirmative acts, among others:

(1)

(2)

(3)

(4)

(5)

Diverting and withholding from the USLP bank accounts and account statements,
client fee checks made payable to USLP and VDSA the proceeds of which were
reportable to the State of Texas as taxable sales and reportable to the IRS as “Gross
Receipts or Sales” (the “Diverted Checks’’);

Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;
Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the USLP
accounts by ASIM LODHI and NAJLA LODHI to pay wages and other business
expenses of USLP;

Filing, and causing to be filed, with the IRS a false 2011 U.S. Corporation Income
Tax Return--Form 1120 for USLP that did not report as Gross Sales and Revenue
the proceeds of client fee checks that ASIM LODHI and NAILA LODHI diverted
from the USLP bank accounts and account statements and concealed from and
misrepresented to the Cypress CPA in the preparation of those tax returns and in
determining taxes due, owing and payable therewith;

Concealing the full extent of the diversion from the Successor CPAs hired to

“reclassify” only the “shareholder loan(s)” portion of the it;

19
 

Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 20 of 23

(6) Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2011 U.S. Corporation Income Tax Return--Form 1120 for
USLP that did not report as Gross Sales and Revenue the proceeds of client fee
checks that had been diverted from USLP bank accounts and account statements
and not later deposited and misrepresented to the Cypress CPA non-taxable loans
borrowed from others and did not report taxes due and owing thereon; and
(7) During an interview in Houston, Texas with the IRS investigating agents on or
about November 18, 2014, Naila Lodhi:
(i) denied taking Diverted Checks to the Check Cashing Services;
(ii) — denied dealing with the Cypress CPA; and
(iii) | denied communicating with the Cypress CPA by phone and fax.
In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.
COUNT SEVEN
(26 U.S.C. Section 7201 - Tax Evasion)
23. From on or about January 1, 2011 and continuing through on or about November 18,
2014, in the Houston Division of the Southern District of Texas and elsewhere,

ASIM LODHI
and
NAILA LODHI

defendants herein, both individually and by aiding and abetting one another, did willfully attempt
to evade and defeat income tax due and owing to the United States of America individually and
jointly by themselves derivatively from the operation of VDSA and USLP for the calendar year

2011 by committing the following affirmative acts, among others:

20
 

Case 4:19-cr-00654 Documenti Filed on 09/10/19 in TXSD Page 21 of 23

(1)

(2)

(3)

(4)

(5)

(6)

Diverting and withholding from the VDSA bank accounts and account statements,
client fee checks made payable to VDSA the proceeds of which were reportable to
the State of Texas as taxable sales and reportable to the IRS as “Gross Receipts or
Sales” (the “Diverted Checks”);

Secretly cashing, and causing to be cashed, the Diverted Checks through the Check
Cashing Services and concealing that diversion from the Cypress CPA;
Misrepresenting to the Cypress CPA that the diverted funds were borrowed funds
rather than proceeds of client fee checks that were reportable to the State of Texas
as taxable sales and reportable to the IRS as “Gross Receipts or Sales” when the
diversion became so great that some diverted funds had to be deposited to the
VDSA accounts by ASIM LODHI and NAILA LODHI to pay wages and other
business expenses of VDSA;

Filing and causing to be filed with the IRS a false 2011 U.S. Income Tax Return for
an S Corporation--Forms 1120S for VDSA that did not report as Gross Sales and
Revenue the proceeds of client fee checks that ASIM LODHI and NAILA LODHI
diverted from the VDSA bank accounts and account statements and concealed from
and misrepresented to the Cypress CPA as preparer of such tax return(s);

Causing to be filed with the IRS a 2011 U.S. Individual Income Tax Return—Form
1040 that did not include and report substantial and material flow-through “S
Corporation” income and expenses of VDSA and taxes due and owing thereon;
Causing to be filed with the IRS a 2011 U.S. Individual Income Tax Return—Form

1040 that did not include and report substantial and material dividend income from

21
Case 4:19-cr-00654 Documenti1 Filed on 09/10/19 in TXSD Page 22 of 23

(7)

(8)

(9)

(10)

USLP as funds diverted and received directly from clients rather than by and
through sales and income reported in tax returns filed by and for USLP, and by and
through payments and distributions by, through, and from USLP;
Concealing the full extent of the diversion from the Successor CPAs hired to
“reclassify” only the “shareholder loan(s)” portion of the it;
Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false “amended” 2011 U.S. Income Tax Return for an S Corporation--Form
1120S for VDSA that did not report as Gross Sales and Revenue the proceeds of
client fee checks that had been diverted from VDSA bank accounts and account
statements and not later deposited and misrepresented to the Cypress CPA as
non-taxable loans borrowed from others; and
Causing the Successor CPAs to prepare and present to the IRS on or about July 16,
2013 a false 2011 U.S. Individual Income Tax Return—Form 1040 that did not
include and report substantial and material flow-through “S Corporation” income
and expenses resulting from client fee checks that had been diverted from VDSA
bank accounts and account statements and not later deposited and misrepresented to
the Cypress CPA as non-taxable loans borrowed from others and did not report the
tax due and owing thereon; and
During an interview in Houston, Texas with IRS investigating agents on or about
November 18, 2014, Naila Lodhi:

(i) denied taking Diverted Checks to the Check Cashing Services;

(ii) | denied dealing with the Cypress CPA; and

22
Case 4:19-cr-00654 Document1 Filed on 09/10/19 in TXSD Page 23 of 23

(iii) | denied communicating with the Cypress CPA by phone and fax.

In violation of 26 United States Code, Section 7201 and 18 United States Code, Section 2.

A TRUE BILL:

FOREPERSON OF THE GRAND JURY

ORIGINAL SIGNATURE ON FILE

RYAN K. PATRICK
UNITED STATES AYFTORNEY

la

ates Attorney

 

23
